DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 31, 2022, and any subsequent filings.
Claims 1-4, 6-20, and 153 stand rejected. Claims 154-156 have been added.  Claims 1-4, 6-20, and 153-156 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation - 35 USC § 112(f)
Claims 1 and 153
Applicants' arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicants argue that the claim limitation "treatment device configured to treat the blood" should not be interpreted as a means-plus-function limitation (Remarks, Page 10/Paragraph 9 ("Pg/Pr") – Pg11/Pr4).1 First, Applicants argue that the limitation does not recite the word "means" creating a rebuttable presumption that the limitation is not a means-plus-function limitation and that the presumption has not been rebutted (Remarks, Pg10/Pr1-Pg11/Pr1). Second, Applicants argue the language interpreted the claim limitation is conclusory (Remarks, Pg10/Pr3-Pg11/Pr1). Third, Applicants cite to a PTAB decision (Remarks, Pg11/Pr2). Fourth, Applicants state one of ordinary skill in the art would understand the meaning of "treatment device" (Remarks, Pg11/Pr3)
First, "[t]he presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term 'means' is overcome when 'the claim term fails to "recite sufficiently definite structure" or else recites "function without reciting sufficient structure for performing that function."' Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998)." MPEP 2181(I).  "The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term 'means'). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): 'mechanism for,' 'module for,' 'device for,' 'unit for,' 'component for,' 'element for,' 'member for,' 'apparatus for,' 'machine for,' or 'system for.'" MPEP 2181(I)(A).  Here, "treatment device" is a generic placeholder that is modified by the functional language "configured to treat the blood" and does not recite any structure that treats the blood. Thus, the presumption is rebutted (see MPEP 2184(I)(A) (a "limitation [that] fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted" (cite omitted)).
Second, without characterizing the language used to interpret the claims, the language is deemed proper and taken directly from in MPEP 2187 in accordance with Office policy. 
Third, PTAB decisions are not made by Article III courts and are non-binding precedent and, further, the PTAB has not designated the decision precedential.
Fourth, Applicant has not cited to any evidence to support the argument that one or ordinary skill in the art would understand the term "treatment device." Argument, however, cannot supplant evidence.  MPEP § 2145(I); Estee Lauder Inc. v. L'Oréal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997); Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977).  See also e.g., Ex parte Devlin, et al., Appeal No. 2012-003628 (PTAB 2013) ("Appellants, therefore, have failed to identify any evidence of unexpected results in their brief.  Because Appellants have an obligation to cite the evidence upon which they rely, 37 C.F.R. § 41.37(c)(1)(vii) (requiring Appellants to identify the 'parts of the record relied upon' as part of their appeal brief), we need not further review the record for evidence in support of Appellants' contention.  See also Gross v. Town of Cicero, Ill., 619 F.3d 697, 702 (7th Cir. 2010) {'Judges are not like pigs, hunting for truffles buried in the record.'}.");  Ex parte Samborn, et al., Appeal No. 2012-004336 (PTAB 2013) ("Unsupported attorney argument cannot take the place of evidence that is missing from the record.  Estee Lauder Inc. v. L'Oréal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).  Even if the record contained evidence that might support Appellants' arguments, Appellants' failure to cite the evidence in their briefs is fatal.").
Claim Rejections - 35 USC § 112
Claim 12
Applicants' arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicants' argument regarding "function" relies upon a definition from a source that has not been provided so the veracity of the statement is uncertain and amounts to only argument. Argument, however, cannot supplant evidence (see MPEP 2145(I)). Further, one of ordinary skill in the art would understand that a look up table is not a function as noted in the November 1, 2021 Office action (Pr11) and stated in the previously provided IBM definition of "lookup table."
Claim Rejections - 35 USC § 102
Claims 1-4, 6-12, 14-17, and 19
Applicant’s arguments with respect to Claims 1-4, 6-12, 14-17, and 19 have been considered but are moot to the extent the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to Applicants' argument that Bissler does not disclose a flow restriction and that the tubing of Bissler could not be considered a flow restriction (Remarks, Pg13/Pr2-Pg14/Pr2), Applicants' specification states that "the restriction for example being a straight length of tubing" (Pr25).  As such, the tubing in Bissler discloses a flow restriction.
As to Applicants' argument that the controller disclosed in Bissler does not perform certain claimed functions and the Office has not considered these functions (Remarks, Pg15/Pr2-Pg16/Pr3), Applicants have previously argued that the controller recited in Claims 1-3, 7-9, 11, 16, 17, and 153 and the dependent claims which recite functions of the controller should not be interpreted under 35 USC 112(f) and thus are not indefinite (August 24, 2021, Remarks, Pg13/Pr2–Pg14/Pr3).  Applicants have also previously identified the structure corresponding to the controller as a structure that "performs basic arithmetic operations" (August 24, 2021 Remarks, Pg14/Pr3).  Thus, the Office has considered all of the claimed functions and relied up Applicants' own definition of the claimed controller to find that Bissler discloses the claimed controller that performs basic arithmetic functions (Pr54).
Claim 153
Applicants' arguments filed May 31, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments that Bissler does not disclose a flow restriction (Remarks, Pg18/Pr2), the arguments are not persuasive for the reasons stated above with respect to Claim 1.
As to Applicants' arguments that Bissler does not disclose the claimed controller and functions (Remarks, Pg18/Pr3-Pg19/Pr3), the arguments are not persuasive for the reasons stated above with respect to Claim 1.
Claim Rejections - 35 USC § 103
Claims 13, 18, and 20
Applicants' arguments with respect to Claims 13, 18, and 20 have been considered but are moot to the extent the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: in Claims 1 and 153, "treatment device configured to treat the blood."
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear as to how a lookup table which only contains data performs a function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 153 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler").
Applicants' claim is directed towards a device
Bissler discloses a blood treatment system, comprising a machine comprising one or more pumps (Fig. 1, item 14, Pr25); a blood circuit in engagement with the one or more pumps  (Fig. 1 item 14 (note also blood circuit staring at inlet conduit 16 and extending through to outlet conduit 68), Pr25,35) and having a venous line for conveying blood to a patient and an arterial line for conveying the blood from the patient (Fig. 1, items 16, 68, Pr35); a treatment device configured to treat the blood and having an inlet port and an outlet port, the inlet port of the treatment device fluidly connected to the arterial line and the outlet port of the treatment device fluidly connected to the venous line (Fig. 1 (note treatment device 12 and associated ports)); at least two pressure sensors in the venous line or in the arterial line, with two pressure sensors of the at least two pressure sensors being in a same line (Fig. 1, items 22, 26, Pr26,27) and a flow restriction that causes a pressure drop from upstream to downstream of the flow restriction (Fig. 1, item 16, Pr35; see also analysis above regarding tubing); and a controller configured to control the one or more pumps to convey blood to and from the patient, the controller further configured to use readings of the at least two pressure sensors to determine a change over time in a pressure drop across the flow restriction and to perform an action responsive to the change in the pressure drop, the action comprising at least one of: generating a notification, adjusting a blood flow rate in the blood circuit, outputting an estimation of a condition of the machine or the patient, or outputting data responsive to said estimation, wherein the controller is configured to sample the pressure drop at multiple times over a period of time comprising a single treatment or multiple treatments and store data responsive thereto, wherein the change in the pressure drop is determined based on a trend over time of the stored data (Figs. 1, 3, 4 items 15, 18, Pr25-28,36,50,54 (note decision algorithm of Fig. 4 performs the basic arithmetic function of comparison as uses calculations to generate date in paragraph 54); see also analysis above).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17, 19, and 154-156 are rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler") in view of Shekalim, et al., U.S. Publication No. 2010/0028208 (hereinafter "Shekalim").
Applicants' claims are directed towards a device.
Regarding Claims 1-4, 6-17, and 19, Bissler discloses a blood treatment system, comprising a machine comprising one or more pumps (Fig. 1, item 14, Pr25); a blood circuit in engagement with the one or more pumps (Fig. 1 item 14 (note also blood circuit staring at inlet conduit 16 and extending through to outlet conduit 68), Pr25,35) and having an inlet line for conveying blood to a patient and an outlet line for conveying the blood from the patient (Fig. 1, items 16, 68, Pr35); a treatment device configured to treat the blood and having a first port and a second port, the first port of the treatment device fluidly connected to the inlet line and the second port of the treatment device fluidly connected to the outlet line (Fig. 1 (note treatment device 12 and associated ports)); at least one of the inlet line or the outlet line having at least two pressure sensors positioned in it (Fig. 1, items 22, 26, Pr26,27) and a flow restriction located between said at least two pressure sensors (Fig. 1, item 16, Pr35; see also analysis above regarding tubing); and a controller configured to control the one or more pumps to convey blood to and from the patient, the controller further configured to use readings of the at least two pressure sensors to determine a change over time in a pressure drop across the flow restriction and to perform an action responsive to the change in the pressure drop, the action comprising at least one of: generating a notification, adjusting a blood flow rate in the blood circuit, outputting an estimation of a condition of the machine or the patient, or outputting data responsive to said estimation (Figs. 1, 3, 4, items 15, 18, Pr25-28,36,50,54 (note decision algorithm of Fig. 4 performs the basic arithmetic function of comparison and uses calculations to generate data in paragraph 54); see also analysis above).
Bissler does not disclose wherein all of the at least two pressure sensors are disposed upstream or downstream from a pump, among the one or more pumps, said pump being disposed in a same one of the inlet and outlet lines as the at least two pressure sensors
Shekalim also relates to a blood treatment system and discloses wherein at least two pressure sensors (Fig. 1, items 32, 34, Pr60,64) are disposed upstream or downstream from a pump (Fig. 1, items 20,22, Pr64 (note pressure imparted to fluid by pump 12 including mechanisms 20 and 22)), among the one or more pumps, said pump being disposed in a same one of the inlet and outlet lines as the at least two pressure sensors (Fig. 1).
Regarding Claims 155 and 156, Bissler discloses the blood treatment system of Claim 153.
Bissler does not disclose wherein the flow restriction in a flow path includes a reduction of tubing diameter compared to an inlet and an outlet of the flow path.
Shekalim also relates to a blood treatment system and discloses wherein the flow restriction in a flow path includes a reduction of tubing diameter compared to an inlet and an outlet of the flow path (Fig. 1, item 30, Pr58,60).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blood treatment device disclosed by Bissler with the pressure sensor, pump, and restrictor configuration disclosed by Shekalim because, according to Shekalim, this configuration provides information allowing flow control (Pr60).
Additional Disclosures Included:  Claim 2: wherein the controller is configured to sample the pressure drop at multiple times over a period of time comprising a single treatment or multiple treatments and store data responsive thereto (Bissler, Fig. 2 (note storage), Pr38; see also analysis above), wherein the change in the pressure drop is determined based on a trend over time of the stored data (Bissler, Pr28,53-55; see also analysis above).  Claim 3: wherein the controller, responsively to said trend, generates a user notification, caution, or alarm, indicating that the trend is exceeding a limit (Bissler, Pr36; see also analysis above).  Claim 4: wherein the inlet line comprises an arterial line (Bissler, Fig. 1, item 16, Pr24) and the outlet line comprises a venous line (Fig. 1, item 68, Pr33).  Claim 6: wherein the machine is adapted to control a balance of fluid in the patient by regulating a ratio of a total volume of fluid removed from the patient to a total volume of fluid supplied to the patient (Bissler, Figs. 1, 2, items 18, 94, Pr63 (note use of volume balancing by controller model); see also analysis above).  Claim 7: wherein the controller is programmed to estimate said ratio from said stored data (Bissler, Pr36,54; see also analysis above).  Claim 8: wherein the controller is programmed to estimate said ratio independently of said stored data by using a signal indicating a pump speed, a fluid weight, a flow rate, or a fluid volume (Bissler, Pr36,54; see also analysis above).  Claim 9: wherein the controller calculates a rate of fluid volume loss from said stored data (Bissler, Pr36,54; see also analysis above).  Claim 10: wherein a relationship between viscosity and hematocrit is derived from historical data for the patient or for a class of patients into which the patient belongs (Bissler, Pr7,50,52,55,65 (note use of viscosity and hematocrit in modeling and control) ; see also analysis above).  Claim 11: wherein the controller stores a function of hematocrit versus viscosity-dependent parameter or hemoglobin versus viscosity, wherein the controller calculates hematocrit or hemoglobin responsively to said function and responsively to the stored data and wherein the controller outputs said hematocrit or hemoglobin (Bissler, Pr7,36, 50,52,55,54, 65 (note use of viscosity and hematocrit in modeling and control); see also analysis above).  Claim 12: wherein the function is a lookup table (Bissler, Pr55,57; see also 112(b) analysis above). Claim 13: wherein the at least two pressure sensors include two pressure sensors upstream and two pressure sensors downstream of the flow restriction (note that in a first embodiment Bissler discloses wherein the at least two pressure sensors includes two pressure sensors upstream of the flow restriction (Fig. 1, items 22, 26 (note tubing downstream of sensors 22, 26; see also analysis above), Pr26,27,35) and that it would have been obvious to add a second pressure downstream of the flow restriction because, according to Bissler, while pressure sensor 28 is used to detect a pressure drop across the filter 12 (Pr28), a second pressure sensor could be used to measuring fluid flow rate back to the patient via venous line 68, as done with the dialysate sensors (Pr32), in addition to allowing for measuring various pressures in the patient (Pr50,53)). Claim 14: wherein the stored data is stored over multiple treatments for said patient to generate a historical record for said patient (Bissler, Fig. 2 (note storage), Pr38; see also analysis above).  Claim 15: wherein the stored data over said multiple treatments indicates a trend over a course of therapy, said trend being stored over the multiple treatments for said patient to generate a historical record of trends for said patient (Bissler, Fig. 2 (note storage), Pr38; see also analysis above).  Claim 16: wherein the trends are stored as an average or a curve fit to viscosity over time to provide a baseline trend, wherein the baseline trend is compared by said controller to a current trend, and a result of the comparison is output as a signal. (Bissler, Fig. 2 (note storage), Pr36,38,54; see also analysis above).  Claim 17: wherein the controller is configured to output said stored data to a treatment log (Bissler, Fig. 2, items 82, 84, Pr41; see also analysis above).  Claim 19: wherein the flow restriction in a flow path includes a physical structure in the flow path that causes a pressure drop between an inlet of the flow path and an outlet of the flow path (Bissler, item 16, Pr35 (note tubing has frictional pressure losses); Shekalim, Fig. 1, item 30, Pr12,60).  Claim 154: the physical structure is a reduction of tubing diameter compared to the inlet and the outlet of the flow path (Shekalim, Fig. 1, item 30, Pr58,60).  Claim 156: wherein both of the two pressure sensors (Shekalim, Fig. 1, items 32, 34, Pr60,64) are disposed upstream or downstream from a pump (Shekalim, Fig. 1, items 20,22, Pr64 (note pressure imparted to fluid by pump 12 including mechanisms 20 and 22)), among the one or more pumps, said pump being disposed in the same line with the two pressure sensors (Shekalim, Fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler") in view of Shekalim, et al., U.S. Publication No. 2010/0028208 (hereinafter "Shekalim") as applied to Claim 1 above, and further in view of Burbank, et al., U.S. Publication No. 2014/0018727 (hereinafter "Burbank").
Applicants' claim is directed towards a device.
The combination of Bissler and Shekalim discloses the blood treatment system of Claim 1 except wherein the at least two pressure sensors includes pressure pods.
Burbank also relates to a measuring pressure in a blood treatment system and discloses pressure pods (Pr51-54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pressure sensors disclosed by the combination of Bissler and Shekalim with the pressure pods disclosed by Burbank because, according to Bissler, the pressure sensors "may each be any conventional type of pressure sensing device capable of sensing or measuring fluid pressure" (Pr28).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler") in view of Shekalim, et al., U.S. Publication No. 2010/0028208 (hereinafter "Shekalim") as applied to Claim 1 above, and further in view of Kensey, et al., U.S. Patent No. 6,322,524 (hereinafter "Kensey").
Applicants' claim is directed towards a device.
The combination of Bissler and Shekalim discloses the blood treatment system of Claim 1 except a viscosity sensor, wherein the viscosity sensor draws a sample of blood from said blood circuit and applies the sample to a viscometer.
Kensey also relates to the control of a blood treatment system and discloses a viscosity sensor, wherein the viscosity sensor draws a sample of blood from said blood circuit and applies the sample to a viscometer (C5/L6-9, C6/L4-21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blood treatment system disclosed by the combination of Bissler and Shekalim with the viscosity sensor disclosed by Kensey because, according to Kensey, the viscometer allows for indirect measurements of circulating blood velocity (C4/L30-34) and provides for evaluating the efficacy of pharmaceuticals (C5/L1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants state "the claim terms in question are not properly interpreted under 35 U.S.C. § 112, sixth paragraph" (Remarks, Pg11/Pr4; see also Pg10/Pr2) yet the application has been filed under the provisions of the AIA  which does not contains 35 U.S.C. § 112, sixth paragraph.  For purposes of responding, an assumption is made that Applicants are requesting the claims not be interpreted under AIA  35 U.S.C. § 112(f).